 
 
I 
112th CONGRESS
2d Session
H. R. 5304 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2012 
Ms. Schwartz introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary reduction of duty on liquid-filled glass bulbs designed for sprinkler systems and other release devices. 
 
 
1.Liquid-filled glass bulbs designed for sprinkler systems and other release devices
(a)In generalHeading 9902.24.26 of the Harmonized Tariff Schedule of the United States (relating to certain liquid-filled glass bulbs) is amended by striking the date in the effective period column and inserting 12/31/2015.
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
